I would like to begin by congratulating you, Sir, on your election as President of the General Assembly at its seventy- first session, and by wishing you the greatest success in discharging your new duties. It is with great satisfaction that Timor-Leste, a half-island nation in the Pacific, welcomes a representative from another Pacific island to preside over the General Assembly. I am certain that you, Sir, are well aware of the challenges that we face with regard to climate change and the management of our seas and marine resources. I would also like to congratulate the outgoing President, His Excellency Mr. Mogens Lykketoft, for all of his work and his
unparalleled efforts to revitalize the General Assembly by increasing its effectiveness and efficiency and by strengthening its role as it carries out the duties set forth in the Charter of the United Nations, as well as his commitment to a transparent selection process of the next Secretary-General.
In the light of the fact that this is his last general debate, I would also like to express, on behalf of Timor- Leste, our deepest appreciation to Secretary-General Ban Ki-moon for the support Timor-Leste has received during his 10 years in office. His legacy has established the foundations for a reform of the bureaucracy and peacekeeping operations, and he has driven efforts to place human rights, climate change and refugees and migrants at the forefront of the Organization’s agenda. As a symbol of the ideals of the United Nations, Mr. Ban Ki-moon has worked to make the world safer for women and young people, promoted sustainable development actively and fortified the role of prevention.
Based on our accumulated experience and the recommendations included in reports on peacekeeping operations, on the peacebuilding architecture and on the implementation of Security Council resolution 1325 (2000), on women and peace and security, this is an opportune moment for change. Promoting intergovernmental coherence and strengthening the Peacebuilding Commission and the partnerships needed for its maintenance are recommendations that will improve the United Nations system. Our efforts to respond to the challenges facing our nations and our peoples need to be more effective.
We continue to be confronted with situations of inequality and conflict that threaten our collective stability. We all know — and Timor-Leste has first- hand experience in the matter — that the United Nations is essential to ensuring the security of peoples and countries throughout the world. We therefore reiterate our belief in the principles of the Charter of the United Nations and in a multilateral and international system, as we are aware of the fact that the world has a continuing need to maintain international peace and security, establish friendly relations among countries, work in cooperation to find solutions to global problems and foster respect for human rights.
Such goals can be achieved only if countries actively seek solutions to the problems they face. Such a belief is confirmed by the results that Timor-Leste has achieved. Using the lessons that we have learned, we wish to contribute to the dreams and hopes of other countries. Through the Group of Seven Plus and based on the principles of the New Deal for Engagement in Fragile States, we are sharing our experiences and knowledge with a group of 20 fragile States affected by conflict.
Regional integration generates opportunities for the economic development and well-being of a population and also contributes to peace and stability in countries and regions. For that reason, we aspire to join the Association of Southeast Asian Nations, so that we can have an opportunity to fulfil both the dreams of our people and our responsibility to form an integral part of civilization. It is that same principle that drove Timor- Leste, both as a member and during its presidency of the Community of Portuguese-speaking Countries, to propose the concept of economic potential within the transregional constellation, which includes Europe, Africa, the Americas and Asia, for debate among its member States.
To that end, and in order to promote development and the resulting improvement in the living conditions of its people, we appeal to the United States of America to urgently remove its trade, financial, and economic embargoes against the Republic of Cuba.
We are well aware that peace and development are intrinsically linked, which is a concept that we were determined to include in Goal 16 of the 2030 Agenda for Sustainable Development, which was adopted one year ago. There must be no doubt of the fact that without peace and stability, we cannot envisage development, and vice versa. The new Goals are for all countries, so that all may benefit from sustainable development.
Last year, in addition to being one of the first countries in the world to subscribe to the Sustainable Development Goals (SDGs), Timor-Leste joined a group of eight countries that wish to serve as models for the implementation of the Agenda by pooling best practices and experience.Over the past year, we have established an interministerial working group that, in collaboration with civil-society organizations and our development partners, has mapped indicators for the 17 Goals to transform our world and selected 20 targets that will enable us to monitor their implementation on the basis of quantitative results.
We have endeavoured to raise our partners’ awareness of the importance of harmonizing our agendas and of the need for financial aid in order to achieve results. We are also planning a high-level international conference in March 2017 to discuss ways to advance the 2030 Agenda under very difficult circumstances. We have improved our commitment to show our young people, the future generation, how important their role is in achieving those Goals, to which we all must contribute and from which we will all benefit. Such an exercise is not easy, yet our Government has attempted to be mindful of the Goals in its budget and in activity- planning.
We have also developed additional plans and have included the SDGs in the review of Timor-Leste’s strategic development plan for the period 2011-2030. We want the plan’s impact on our population to be real and to benefit every citizen, whether old or young, from the city or the remotest village, in the short, medium, and long term. Our experience has already shown that we can achieve an impact, for example in the health sector. Health is our most precious asset, and we want to offer quality health care that benefits and impacts our population.
It gives me great satisfaction to share with the Assembly the fact that Timor-Leste — according to a study of 188 countries published in the 21 September issue of the British medical journal The Lancet —- is the country that has attained the most progress towards achieving the health-related Millennium Development Goals since 2000, as a result of the country’s peaceful and stable environment and its efforts to broaden access to health care. We have also joined the antibiotic- resistance campaign. Concerted action among our countries will help to reduce the number of cases of resistance and increase the number of lives saved, both human and animal, thanks to the appropriate administration of medications.
The world must place fellow human beings’ physical and moral well-being and human dignity above all other interests. The situation of refugees and migrants remains unresolved and deserves our focused attention and support. There is a continuing need for a joint solution to end that situation affecting thousands of people, including children. We still need to establish frank political dialogue and international partnerships to ensure respect for human rights and enable humanitarian assistance.
Other major scourges persist in afflicting the world. The conflicts in Syria, South Sudan and Yemen, among others, are far from being resolved. We hope that the recent ceasefire in Syria may be a step on the path to peace and that conditions may be created for the delivery of humanitarian assistance to those who most depend on it for their survival.
We also urgently need to find a solution together that would ensure the right to self-determination for the Saharawi people, as well as a just solution for the legitimate aspirations of the Palestinian people, which must be respected.
As a country that has experienced conflict, Timor- Leste knows all too well the high price of war and how we must do everything to avoid it, through preventive diplomacy and by strengthening the institutions of the State. In addition to contributing to the Group of Seven Plus, we are willing, as we have done in the past, to be among those who contribute contingents to peacekeeping operations and thereby demonstrate our gratitude to the international community. Timor-Leste’s past and present can serve as an example and a source of hope; after it emerged from conflict, Timor-Leste became a peaceful country that now enjoys security and stability and whose people can benefit from the dividends of peace.
Even when countries emerge from conflict situations, there may remain issues of security that continue to threaten nations. Acts of terrorism, organized crime and threats to peace and stability have been constant and rather worrisome. The fight against terrorism and all those drivers of instability in the world and our societies require a commitment from all of us to work together towards a lasting solution.
By ratifying the relevant conventions, Timor-Leste has strengthened its commitment to contributing to the fight against terrorism and organized crime related to the financing of those activities. Money-laundering and illicit financial flows linked to terrorism are intimately connected with organized crime, and we are aware of the importance of simultaneously fighting piracy and the trafficking in drugs, persons and arms.
Such crimes are sometimes committed at sea or through maritime activities. In order to combat them and safeguard our economic potential, we must also protect our borders and ensure maritime security. We are a maritime nation, and for us the sea is highly and strategically important. To explore the potential that living and non-living maritime resources offer is to give ourselves the opportunity to diversify our economy through fishing activities, the development of tourism and the development of non-living resources. That requires sustainable development, which is doubly beneficial, not just for humankind but also for the environment. We appreciate the efforts of Fiji and Sweden in organizing the high-level United Nations Conference to Support the Implementation of Sustainable Development Goal 14 on oceans, to be held in New York in June 2017.
All countries across the globe must take urgent action to combat climate change and its impacts. Island nations such as Timor-Leste are truly affected by the challenges brought about by climate change. Given our commitment to combat global warming and not to compromise biodiversity and marine ecosystems, in April we signed the Paris Agreement on Climate Change, which is currently in the process of being ratified in our National Parliament.
In addition to that global concern, Timor-Leste also faces the challenge of establishing sovereign rights over our surrounding seas through the delineation of our maritime borders. Even 14 years after Timor-Leste became the one hundred and ninety-first Member of the United Nations, we still do not have agreed and defined maritime borders with our two maritime neighbours, Indonesia and Australia. The delineation of our maritime borders will ensure our sovereign rights and give us certainty with respect to what belongs to us, thereby ensuring our economic stability, even our self-sufficiency, and a better future for our people and our nation.
We are staunch advocates of dialogue and the peaceful resolution of disputes. We believe in the multilateral system and international law, in which all States are equal before the law, regardless of their size or wealth. On the basis of those principles ensuring equality among nations we began discussions with a view to delimiting our maritime borders with Indonesia under international law. We hope to do the same with Australia in a true spirit of openness, transparency and friendship.
For that reason, in April Timor-Leste began a process of compulsory conciliation, a mechanism to resolve disputes under the United Nations Convention on the Law of the Sea. The process, which is being used for the first time, was specifically conceived for cases such as Timor-Leste’s, where there is a dispute regarding maritime borders with a neighbour that withdrew from binding dispute resolution procedures under international law. The first meeting of the compulsory Conciliation Commission was held on 29 August, and we are confident that the panel of independent experts, after reviewing each country’s position, will contribute to reaching an amicable solution. We are certain that Australia, an important country in our region, will participate and contribute in a positive manner to finding a just solution acceptable to both parties.
In 2015, Timor-Leste undertook a commitment to assiduously work with all nations so that together we can implement a transformational agenda designed to shift the world onto a sustainable and resilient path. The Sustainable Development Goals also include targets, and we must ensure the contribution of all nations to their implementation. In that regard, we can never stress enough the need to find solutions to the challenges that humankind faces, solutions that we must pursue in a spirit of solidarity, as well as the importance of acting in a coordinated fashion,
In conclusion, I reiterate Timor-Leste’s belief in the multilateral system and in advocating for fundamental values such as peace and human rights. We would also like to renew our commitment to the preservation of democracy, the rule of law, sustainable development, respect for international law and the buildingof a better future for all peoples and nations, now and in the future.
On behalf of Timor-Leste, I truly wish that your term of office, Mr. President, will be crowned by success. Failure is not an option, because humankind is in urgent need of change to ensure the preservation of its existence.
